                                                                 USDC
             Case 1:18-cv-09936-LGS Document 180 Filed 02/24/20 Page 1 ofSDNY
                                                                          1
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
                                                                 DOC #:
                                                                 DATE FILED: 02/24/2020
LATHAM&WATKI NSLLP

    Febrnary 21, 2020                        Application GRANTED. The Clerk of Court is respectfully requested
                                             to close the motion at Dkt. No. 172.
    VIAECF
                                             Dated: February 24, 2020
    The Honorable Loma G. Schofield
    United States District Judge                    New York, New York
    Southern District of New York
    40 Foley Squar·e
    New York. New York 10007


                   Re:       Jane Doe, et al. v. The Trnmp Corporation, et al., 18-cv-09936 (LGS)

    Dear· Judge Schofield:
            We write on behalf of nonpa1ties JMBP, LLC ("JMBP") and Metro-Goldwyn-Mayer
    Studios Inc. ("MGM"), pursuant to Rule I.D.3 of Your Honor's Individual Rules and Procedures
    for Civil Cases (the "Individual Rules"), to respectfully request provisional approval to file under
    seal certain exhibits attached to the declaration of Jessica Stebbins Bina, submitted in support of
    JMBP and MGM's opposition to plaintiffs' motion to compel.

           JMBP and MGM have provisionally filed the documents under seal and have filed
    provisionally redacted versions of the same on the public docket. In accordance with this
    Court's Febrnary 10, 2020 Order, JMBP and MGM will file a consolidated letter by March 3,
    2020, explaining why certain information in plaintiffs' motion to compel, JMBP and MGM's
    opposition, and plaintiffs' reply should remain redacted or sealed.




                                                   essica Stebbins Bina (admitted pro hac vice)
                                                  of LATHAM & WATKINS LLP


     cc: All counsel of record (via ECF)
